Citation Nr: 0607465	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  98-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis.  

2.  Entitlement to service connection for a chronic low back 
disorder to include chronic low back pain.  

3.  Entitlement to service connection for chronic rib 
fracture residuals.  

4.  Entitlement to service connection for a chronic stomach 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from March 1970 to 
March 1973 and additional duty with the Puerto Rico Army 
Reserve National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which determined that the veteran had not submitted 
well-grounded claims of entitlement for service connection 
for chronic hepatitis and a chronic stomach disorder and 
denied the claims.  In March 1999, the RO determined that the 
veteran had not submitted well-grounded claims of entitlement 
to service connection for a chronic low back disorder to 
include chronic low back pain and chronic rib fracture 
residuals and denied the claims.  In November 2000, the Board 
remanded the veteran's claims to the RO for additional 
action.  

In April 2003, the RO reviewed the veteran's claims on the 
merits and denied them.  In January 2004, the Board remanded 
the veteran's claims to the RO for additional action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

An October 1977 Puerto Rico Army Reserve National Guard 
physical examination for service entrance states that the 
veteran was found to be qualified for enlistment.  The Board 
observes that the veteran's periods of active duty, active 
duty for training, and inactive duty for training with the 
Puerto Rico Army Reserve National Guard have not been 
verified.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where evidence in support of the 
veteran's claim may be in his service record or other 
governmental records, the VA has the duty to obtain such 
records in order to fully develop the facts relevant to the 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1991).  

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic hepatitis, 
chronic stomach disorder, chronic low 
back disorder, and chronic rib fracture 
residuals including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training, if any, with the Puerto Rico 
Army Reserve National Guard and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic hepatitis, a chronic stomach 
disorder, a chronic low back disorder to 
include chronic low back pain, and 
chronic rib fracture residuals.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the applications, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

